Case 1:18-cv-00072-WES-LDA Document 44 Filed 08/31/20 Page 1 of 5 PageID #: 467



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
 ______________________________
                                )
 WALTER MONTEIRO,               )
                                )
           Plaintiff,           )
                                )
      v.                        )        C.A. No. 18-072 WES
                                )
 UNITED STATES DEPARTMENT OF    )
 JUSTICE-DRUG ENFORCEMENT       )
 ADMINISTRATION, ALIAS and      )
 JOHN DOES I-V,                 )
                                )
           Defendants.          )
 ______________________________)
                                )
 WALTER MONTEIRO,               )
                                )
           Plaintiff,           )
                                )
      v.                        )        C.A. No. 18-339 WES
                                )
 CITY OF PROVIDENCE, et al.,    )        (CONSOLIDATED)
                                )
           Defendants.          )
 ______________________________)

                                    ORDER

       Plaintiff Walter Monteiro sued the United States Department

 of Justice Drug Enforcement Administration (the “DEA”) and several

 unnamed agents.1    See Compl. ¶¶ 1-3, ECF No. 1.       The DEA now moves

 for summary judgment, and Magistrate Judge Lincoln D. Almond

 recommended granting the Motion.         See Def. Mot. Summ. J. (“Def.




       1 Plaintiff sued the City of Providence and several of its
 officers as well but has since dismissed those claims.       See
 generally Stipulation of Dismissal Entered in C.A. No. 1:18-CV-
 339, ECF No. 38.
Case 1:18-cv-00072-WES-LDA Document 44 Filed 08/31/20 Page 2 of 5 PageID #: 468



 Mot.”), ECF No. 25; see also generally R&R, ECF No. 34.              Plaintiff

 timely objected.      See generally Obj. to R&R, ECF No. 36.             After

 reviewing the papers and hearing argument, the Court ACCEPTS the

 recommended disposition          over Plaintiff’s objection         and GRANTS

 Defendant’s Motion for Summary Judgment, ECF No. 25.

       Plaintiff does not dispute Judge Almond’s rendition of the

 facts.    See Obj. to R&R 1.           His sole remaining claim sounds in

 negligence, and he brings it under the Federal Tort Claims Act

 (“FTCA”).2    Compl. ¶¶ 35-40.          Assuming this focus, Judge Almond

 concluded that Plaintiff’s failure to identify “expert evidence

 about the relevant standard of care for handcuffing an arrestee”

 was fatal because that evidence is “essential to Plaintiff’s

 ability to establish that a breach of that standard took place.”

 R&R 9-10.      In objection, Plaintiff recasts his allegation as

 including    not    only   the   act   of    handcuffing,   but   also   “being

 ‘slammed’ to the ground”.         Obj. to R&R 2.

       The United States, through the FTCA, consents to suit for

 allegations    of   tortious     conduct     “caused   by   the   negligent   or

 wrongful act or omission of any employee of the Government”.                  28




       2  A threshold jurisdictional matter, the United States is
 the appropriate defendant in an FTCA action.     See McCloskey v.
 Mueller, 446 F.3d 262, 266 (1st Cir. 2006). The Court ACCEPTS and
 ADOPTS Judge Almond’s recommendation to grant Plaintiff leave to
 substitute the United States as the proper party; Plaintiff’s
 recently filed Motion to Amend Complaint, ECF No. 40, is therefore
 GRANTED.


                                          2
Case 1:18-cv-00072-WES-LDA Document 44 Filed 08/31/20 Page 3 of 5 PageID #: 469



 U.S.C.    §   1346(b)(1)   (emphasis    added);   see   also   McCloskey   v.

 Mueller, 446 F.3d 262, 266 (1st Cir. 2006) (recognizing the FTCA

 operates as consent to suit).          Without a federal actor, the FTCA

 does not apply.

       Pertinent to that point, discovery revealed these facts:

 Plaintiff testified that he does not know the name of the actor

 who slammed him to the ground, cannot describe him3 (because he

 “never got a look at him”), and does not know if he was in

 plainclothes or a uniform, Def. Statement of Undisputed Facts

 (“DSUF”) ¶¶ 9, 15, ECF No. 26; in a Rule 16 conference before Judge

 Almond, the government identified DEA Special Agent Alan J. Sims

 as the arresting agent, DSUF ¶ 30; in its initial disclosures, the

 government similarly identified Special Agent Sims as likely to

 have discoverable information because he placed Plaintiff under

 arrest, id. ¶ 31; and, as made clear in his testimony, Plaintiff

 does not know if the same actor pulled him from the vehicle,

 brought him to the ground, and handcuffed him, see Def. Statement

 of Disputed Facts Ex. A, 40:8-13, ECF No. 26-1; Def. Statement of

 Disputed Facts Ex. H, 98:11-25, ECF No. 33.             Plaintiff took no

 depositions of his own (including of Special Agent Sims).           He made

 no effort whatsoever to determine if Special Agent Sims was the




       3Plaintiff said he does not know the actor’s gender but used
 “he” for ease of reference. See W. Monteiro Dep. 27:12-17, ECF
 No. 26-1; Pl. Statement of Disputed Facts ¶ 5, ECF No. 29.


                                        3
Case 1:18-cv-00072-WES-LDA Document 44 Filed 08/31/20 Page 4 of 5 PageID #: 470



 person who removed him from the vehicle.              This left Judge Almond

 no choice but to focus on what facts were supported by the record,

 undisputed, and whether those facts could support Plaintiff’s

 claim.    Judge Almond appropriately focused on the “arrest” — the

 placing of handcuffs on Plaintiff as facts supported by the record.

        This record simply does not support Plaintiff’s broadened

 negligence theory. Plaintiff argues that it is reasonable to infer

 that a federal agent, as opposed to a local officer, was the

 alleged tortious actor.             Even accepting that Special Agent Sims

 “was the Officer who restrained and cuffed Plaintiff”, R&R 9,

 Plaintiff offers only speculation based upon non-record facts,

 presumably conversations with someone in the Providence Police,

 that convinced counsel it was not a Providence Police officer who

 removed Plaintiff from the vehicle.                From this, Plaintiff says

 this Court may infer that a federal agent grabbed him by his shirt,

 lifted him, and slammed him to the ground.                 But this is plainly

 wrong.    See Baum-Holland v. Hilton El Con Mgmt., LLC, 964 F.3d 77,

 92     n.26    (1st     Cir.    2020)   (noting   that     “if   the evidence in

 the summary judgment record is not enough to make an issue upon

 which the jury may reasonably differ as to whether the defendant’s

 conduct       caused    [the]   plaintiff’s     injury,   summary       judgment   is

 appropriate” (citing Ricci v. Alt. Energy, Inc., 211 F.3d 157,

 161-62 (1st Cir. 2000)); Town of Westport v. Monsanto Co., 877

 F.3d    58,    66     (1st   Cir.   2017)   (recognizing    that    a    plaintiff,


                                             4
Case 1:18-cv-00072-WES-LDA Document 44 Filed 08/31/20 Page 5 of 5 PageID #: 471



 “entitled to the benefit of all reasonable inferences, [] cannot

 rest   on    ‘conclusory   allegations,   improbable    inferences,    [or]

 unsupported speculation’ to defeat a motion for summary judgment.”

 (quoting McCarthy v. Northwest Airlines, Inc., 56 F.3d 313, 315

 (1st Cir. 1995)).       It is Plaintiff’s job to develop a factual

 record to defeat summary judgment, not the Court’s job to make it

 up.    When counsel was questioned why he did no discovery where

 minimal effort could have clarified the record, he replied he

 couldn’t discuss it.       Well, so be it.    The record Plaintiff made

 is the record he has, and it is only enough to support a claim

 based on the handcuffing.       And as Judge Almond correctly pointed

 out, such a claim under Rhode Island law would require an expert

 to establish the standard of care.            Because the record cannot

 support this crucial inference, Plaintiff’s negligence claim falls

 to summary judgment.

        For   these   reasons,   the   Court   ACCEPTS    the   recommended

 disposition over Plaintiff’s objection, and GRANTS Defendant’s

 Motion for Summary Judgment, ECF No. 25.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: August 31, 2020



                                       5
